Citation Nr: 0310381	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of chondromalacia of the right knee, currently 
rated as 30 percent disabling.

2.  Evaluation of total left knee replacement, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  Hereinafter known collectively as 
VCAA.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
complete.  A separate VCAA letter must be 
issued.

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


